Title: From John Adams to Robert Morris, 14 September 1783
From: Adams, John
To: Morris, Robert


          Sir
            Paris Septr: 14. 1783.
          I beg Leave to introduce to you Mr: Thaxter, and to recommend him to your Benevolence— If very hard Services constitute Merit he has it in great Perfection— When I was received in Holland it would have been natural for me to have recommended him to Congress for the Secretary to that Legation, But Mr: Dumas had been long there. and had behaved well— As Mr: Thaxter came out with me, when I was Sole in the Commission for Peace it would have been natural that he Should have been appointed Secretary for which he was extremely well qualified: but the Dr: who knows better than I do, how to provide for himself and his Connections got his Son appointed.
          I cannot expect that any Gentleman will serve the public with me if he Sees himself constantly neglected, and others appointed to honours. and Employments, who certainly have not more Merit. Mr: Thaxter has never till the last year, or rather this year been allowed enough for his Necessary Expences. The Dr: has allowed his Son three hundred a year—if this should be made up to Mr: Thaxter he would be satisfied or if Congress should think proper to appoint him Secretary to some Legation with a moderate Salary, one half of what has been given, it will be very well.— But I cannot desire any Gentleman to attach himself to me, and do the Drudgery of my Office, without Reward, when he sees others rewarded so amply.
          With great and Sincere esteem I have the honour to be, Sir, your most / obedient and most humble Servant
        